Case 1:21-cr-00038-DKW Document 10 Filed 03/31/21 Page 1 of 3                PageID #: 27

                                     MINUTES



 CASE NUMBER:             1:21-cr-00038-DKW-1
 CASE NAME:               United States of America v. (1) Jennie Javonillo
 ATTYS FOR PLA:           Craig Nolan
 ATTYS FOR DEFT:          Lars Isaacson
 U.S. Pretrial Officer:   Diane Arima-Linscott


       JUDGE:      Rom Trader                    REPORTER:        AT&T

       DATE:       03/31/2021                    TIME:            9:40 - 9:55 a.m.


COURT ACTION: EP: TELEPHONIC INITIAL APPEARANCE and
ARRAIGNMENT AND PLEA TO THE INDICTMENT as to DEFENDANT (1)
JENNIE JAVONILLO held.

Waiver of Physical Presence and Consent to Proceed by Telephone:

Defendant in custody and present via telephone from the Federal Detention Center,
Honolulu. Defendant waives right to be physically present and consents to appear via
telephone. Court conducts colloquy with Defendant to confirm waiver and consent.

Arraignment and Plea to the Indictment:

Mr. Isaacson represents Indictment received and reviewed with Defendant. Defendant
understands the general nature of the charges, waives public reading and enters a Plea of
Not Guilty to Counts 1 - 3 of the Indictment. Court confirms same with defendant. NOT
GUILTY pleas entered. Trial date and deadlines given.

Jury Selection/Trial:      June 1, 2021 at 9:00 a.m. before District Judge Derrick K.
                           Watson
Final Pretrial Conference: May 3, 2021 at 9:30 a.m. before Magistrate Judge Kenneth J.
                           Mansfield
Motions due:               April 19, 2021
Response due:              May 3, 2021

Rule 16.1 Discovery Conference deadline: April 14, 2021.
Case 1:21-cr-00038-DKW Document 10 Filed 03/31/21 Page 2 of 3                    PageID #: 28

Due Process Protection Act Advisory:

The Court orders the United States to comply with its disclosure obligations under Brady v.
Maryland and its progeny. Failing to timely do so may result in consequences such as sanctions,
adverse jury instructions, exclusion of evidence, and dismissal of charges. This order
incorporates the provisions of the Court's February 1, 2021 General Order Regarding Rule 5(f).

Detention Hearing:

Government confirms no motion to detain was filed and agrees with recommendation of
Pretrial Services. Defendant concurs.

Court adopts the recommendation of Pretrial Services and orders defendant released on an
unsecured bond in the amount of $50,000.00 with the following conditions:

   •   (7b) Comply with pretrial services supervision, and abide by all conditions of
       release as directed by Pretrial Services. You are required to inform Pretrial
       Services within 24 hours of any contact with law enforcement, including but not
       limited to, any arrest, questioning (excludes instant offense), or traffic stop.

   •   (7g1) Surrender any passport and all travel documents to the U.S. Pretrial Services
       Office. Do not apply for/obtain a passport. If not convicted, the passport will be
       returned to the defendant unless needed for evidentiary purposes. If convicted,
       Pretrial Services will transfer the passport to the U.S. Probation Office upon
       disposition of this case unless otherwise directed by the Court. Surrender no later
       than: April 14, 2021.

   •   (7h3) Travel is restricted to: the island of Oahu.

   •   (7i) Do not change residence without the advance approval of Pretrial Services.

   •   (7m1) Contact is prohibited directly, indirectly, or through third parties with: co-
       defendants, co-conspirators, or witnesses in this and any related case. The U.S.
       Attorney's Office will provide Pretrial Services with initial and updated lists of
       names of persons with whom contact is prohibited.

   •   (7s1) You are prohibited from owning, possessing, or controlling any firearm or
       ammunition. Immediately surrender all firearms and ammunition to an agent
       approved by Pretrial Services.

   •   (8n) Provide Pretrial Services with any and all requested financial information
       regarding your financial status including, but not limited to: employment and all
       sources of income, bank accounts, assets and liabilities, and investments. You are
       required to sign and execute an Authorization to Release Financial Information as
       requested by Pretrial Services.

   •   (8o) Pretrial Services is authorized to run credit reports on a random and "as
       needed" basis during the course of supervision to ensure compliance with pretrial
Case 1:21-cr-00038-DKW Document 10 Filed 03/31/21 Page 3 of 3                PageID #: 29

       release conditions. You are required to sign and execute any necessary release
       forms including, but not limited to an Authorization to Release Financial
       Information, as requested by Pretrial Services.

   •   (9a) In conjunction with the Ho‘okele program, the Court authorizes the defendant
       to participate in voluntary stress and anxiety counseling as arranged by Pretrial
       Services.

   •   (9c) You are required to participate in a post release interview with Pretrial
       Services in order to further assess your ability to appear as required and to
       determine if you pose a risk of danger to any other person or the community.
       Should individualized risk factors be identified, a Bail Review Hearing will be
       scheduled to set additional conditions of pretrial release.

   •   Other Conditions: The defendant is ordered released from custody forthwith.
       Upon receipt of the Abstract of Release, the Federal Detention Center –
       Honolulu is authorized to immediately release the defendant from custody.

In addition to the Special Conditions of Release as specified above, Defendant is subject
to the following conditions:

       •Defendant shall not commit any offense in violation of federal, state, or local law
       while on release in this case.

       •Defendant shall appear at all proceedings as required and shall surrender for
       service of any sentence imposed as directed.

       •Defendant must cooperate in the collection of a DNA sample if it is authorized by
       42 U.S.C. § 1435a.

The Court reviewed the above release conditions with Defendant. Defendant advised of
possible adverse action for failure to comply with any condition, to include issuance of a
warrant for Defendant's arrest, revocation of release status and detention pending trial.
Defendant acknowledged understanding the foregoing release conditions, her obligation
to comply and the consequences of violating any conditions of release.

These minutes will serve as the conditions of bond.

Court to prepare Abstract of Release.

Defendant to be released forthwith on conditions of pretrial release as provided above.

Submitted by: Lian Abernathy, Courtroom Manager
